Title: To James Madison from James Wilkinson, 29 February 1812
From: Wilkinson, James
To: Madison, James


SirWashington Feby. 29th. 1812
Since I had the Honor to address you, the day before Yesterday, I perceive by an indorsement on my defense, before the General Court Martial which tried me, I have reserved the right to correct it, which will Enable me with propriety, to alter the manner without changing the matter, and I tresspass this observation on you, to prevent the appearance of caprice or inconsistency in my Conduct. With perfect respect, I have the Honor to be sir Your most Obedt & Humble Servant
Ja: Wilkinson
